Name: Council Directive 84/543/EEC of 8 November 1984 derogating, in favour of Greece, from Directive 82/606/EEC relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture
 Type: Directive
 Subject Matter: farming systems;  Europe;  economic analysis;  labour market
 Date Published: 1984-11-13

 Avis juridique important|31984L0543Council Directive 84/543/EEC of 8 November 1984 derogating, in favour of Greece, from Directive 82/606/EEC relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture Official Journal L 294 , 13/11/1984 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 18 P. 0065 Swedish special edition: Chapter 3 Volume 18 P. 0065 *****COUNCIL DIRECTIVE of 8 November 1984 derogating, in favour of Greece, from Directive 82/606/EEC relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture (84/543/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Directive submitted by the Commission, Whereas Directive 82/606/EEC (1) provides that Member States shall, in 1984, and every two years thereafter, conduct a survey on the earnings of permanent and seasonal workers employed in agriculture; Whereas Greece is in the process of setting up the necessary structures to enable it to conduct the survey properly in 1986; Whereas the said survey should therefore be held in Greece from 1986 onwards, HAS ADOPTED THIS DIRECTIVE: Article 1 By way of derogation from Article 1 of Directive 82/606/EEC, Greece shall conduct the survey provided for in that Article in 1986 and every two years thereafter. Article 2 This Directive is addressed to the Hellenic Republic. Done at Brussels, 8 November 1984. For the Council The President J. MITCHELL (1) OJ No L 247, 23. 8. 1982, p. 22.